500 So.2d 981 (1986)
Frederick W. RATLIFF, Jr.
v.
Martha Chadwick RATLIFF.
No. 57240.
Supreme Court of Mississippi.
December 3, 1986.
Rehearing Denied February 4, 1987.
John Robbins, II, Brandon, for appellant.
Lester F. Smith, Robert L. McArty, Perry, Morrison & Smith, Jackson, for appellee.
Before WALKER, C.J., and DAN M. LEE and SULLIVAN, JJ.
SULLIVAN, Justice, for the Court:
Mr. Ratliff sought to modify a prior decree of the Chancery Court of the First Judicial District of Hinds County, Mississippi. Mrs. Ratliff filed a motion for summary judgment which she did not support by affidavit or discovery material.
The chancellor improvidently granted the motion for summary judgment. A motion for summary judgment unsupported by affidavit or other sworn statements should not be sustained. Miss.R.Civ.P., 56(e) and Brown v. Credit Center, Inc., 444 So.2d 358 (Miss. 1983).
All motions for summary judgment should be viewed with great skepticism and if the trial court is to err, it is better to err on the side denying the motion. "When doubt exists whether there is a fact issue, the non-moving party gets its benefit. Indeed, the party against whom the summary judgment has been sought should be given the benefit of every reasonable doubt." Brown, 444 So.2d at 362. This skepticism on the offer of summary judgment certainly applies in domestic matters, and chancellors should not attempt to use the new practices provided by the Mississippi Rules of Civil Procedure as a shortcut to the determination in open court of issues that are very frequently factual.
REVERSED AND REMANDED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and DAN M. LEE, PRATHER, ROBERTSON, ANDERSON and GRIFFIN, JJ., concur.